The opinion of the Court was delivered by
Poché, J.
Plaintiff seeks by mandamus to compel the defendant *30to assess and collect a tax of a rate sufficient to pay and satisfy the sum of $4130 96, the aggregate amount of five judgments, which he has obtained against the police jury.
Defendant excepted, on the ground that the petition for mandamus was not sworn to, as required by Art. 840 of the Code of Practice.
The writ of mandamus is one of the most potent remedies known to our law, and its effect in a case like this would result in' an additional impost on a whole community; and, hence, the applicant should be held to a strict compliance with all the requirements of the law.
The petition, when filed, was not supported by the oath, which is imperatively required by the Code, and that omission is fatal to the proceeding. 10 A. 415.
After the filing of defendant’s exception, the relator presented a supplemental petition, praying for leave to annex his oath of the truth of the facts recited in his petition. But the record does not disclose what, if any, action was taken by'the Court on the supplemental petition.
At all events, it came too late, and could not deprive the defendant of the rights acquired by his exception, based on relator’s omission, and urged in due time.
The judgment of the lower court refused the mandamus, and dismissed relator’s petition at his costs ; it is correct, and is affirmed with costs.
Levy, J., absent.
Rehearing refused.